Opinion issued November 21, 2013




                                   In The
                           Court of Appeals
                                   For The
                       First District of Texas

                           NO. 01-13-00726-CR
                                ____________

                       JUSTIN NAQUIN, Appellant

                                     V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 176th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1389803


                       MEMORANDUM OPINION

    Pursuant to a plea-bargain agreement with the State, Justin Naquin pleaded
guilty to the offense of aggravated assault with a deadly weapon.1 The trial court

accepted the plea agreement and sentenced Naquin to 15 years in prison and

certified that this is a plea-bargain case and there is no right to appeal. Less than 30

days later, appellant filed a pro se notice of appeal.

         In a plea bargain case—that is, a case in which a defendant’s plea was guilty

or nolo contendere and the punishment did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant—a defendant may

appeal only those matters that were raised by written motion and ruled on before

trial, or after getting the trial court’s permission to appeal.      TEX. R. APP. P.

25.2(a)(2).

         The record reflects that Naquin pleaded guilty to the charged offense and the

trial court assessed the punishment recommended by the State and to which

appellant had agreed. See TEX. R. APP. P. 25.2(a)(2). Appellant does not complain

about the trial court’s ruling on a pretrial motion, nor does he have the trial court’s

permission to appeal. See id.

         Accordingly, we dismiss the appeal for want of jurisdiction. All pending

motions are dismissed as moot.

                                    PER CURIAM

Panel consists of Justices Jennings, Sharp and Brown.
1
    See TEX. PENAL CODE ANN. § 22.02(a)(2)(West Supp. 2013).
                                            2
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3